                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   BEVERLY JOHN, JACQUELINE JOHN,
                                                                              LYANN WILLIAMS and her minor children,
                                                                         11   and CURTIS WILLIAMS,
United States District Court




                                                                                                                                                 No. C 18-06935 WHA
                                                                         12                 Plaintiffs,
                               For the Northern District of California




                                                                         13     v.

                                                                         14   COUNTY OF LAKE, aka COUNTY OF LAKE,
                                                                              CITY OF LAKEPORT, a municipal corporation,                         ORDER DENYING
                                                                         15   ANTONIO J. CASTELLANOS, individually                               VACATING REFERRAL
                                                                              and in his capacity as Lake County Sheriff’s                       TO MAGISTRATE
                                                                         16   Department deputy, CODY WHITE, JOSEPH                              JUDGE
                                                                              EASTHAM, and MARK STEELE, individually
                                                                         17   and in their capacities as Lakeport Police
                                                                              Department Officers, and DOES 1 through 10,
                                                                         18                 Defendants.
                                                                         19                                                   /

                                                                         20          For the time being, Magistrate Judge Robert Illman shall remain as the mediator in this
                                                                         21   case and counsel shall please discuss with him ways to reduce the expense of travel.
                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24   Dated: October 10, 2019.
                                                                         25                                                       WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
